Citation Nr: 0403788	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-10 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appellant testified before the undersigned 
Acting Veterans Law Judge at a July 2003 Videoconference 
hearing.

The record reflects that by rating decision dated in January 
2001, service connection for a cardiac disorder, a skin 
disorder, and post-traumatic stress disorder was denied.  
Although the appellant challenged the denial of service 
connection for the claimed disabilities by the filing of a 
Notice of Disagreement in October 2001 and appellate 
proceedings ensued, the appellant withdrew the claims during 
the July 2003 Videoconference hearing.  Because the 
transcript of the hearing serves to reduce the appellant's 
withdrawal of these issues to writing, these matters are no 
longer before the Board for review as there remain no 
allegations of errors of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002); see 38 
C.F.R. § 20.204(b) (2003); cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

The appellant seeks service connection for bilateral hearing 
loss and tinnitus.  In his various submissions of record, the 
appellant has reported that such symptoms have been present 
since his active military service.  As one medically 
untrained, the appellant is competent to report both these 
symptoms and their duration.  38 C.F.R. § 3.159 (2003); see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

Under the Veterans Claims Assistance Act (VCAA), VA is to 
provide a clarifying medical examination when such inquiry is 
necessary to an adjudication of the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), as enacted by the VCAA, VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Because medical evidence is necessary to ascertain whether 
the appellant has tinnitus, and hearing loss within the 
meaning of VA's operating regulations, as well as whether 
such symptoms are related to his military service, a 
clarifying VA medical examination will be directed upon 
remand.  See 38 C.F.R. § 3.385 (2003).  

The record further reflects that by rating decision dated in 
October 2002, service connection was granted for diabetes 
mellitus and a 20 percent disability evaluation was assigned.  
In November 2002, the appellant filed a timely Notice of 
Disagreement as to the assigned disability rating.  Because 
such a filing initiates appellate review, the claim 
pertaining to an increased initial rating for diabetes 
mellitus must be remanded for the preparation of a Statement 
of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the claims are REMANDED for the following:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for bilateral 
hearing loss, tinnitus and diabetes 
mellitus that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant an 
audiological  examination, to be 
conducted by a qualified medical care 
professional, to ascertain (1) whether 
the appellant has bilateral hearing loss 
and tinnitus and, (2) whether either or 
both of these disorders are related to 
the appellant's military service.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue to the appellant a 
Statement of the Case which addresses the 
appellant's diabetes rating claim; and a 
Supplemental Statement of the Case as to 
the bilateral hearing loss and tinnitus 
claims.  The RO should furnish the 
appellant with appropriate notice as to 
the appeal process. Following issuance of 
the Statements of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.  As to the 
appellant's diabetes mellitus claim, the 
Board calls the RO's attention to the 
decisions in Esteban v. Brown, 6 Vet. 
App. 259 (1994) and Fenderson v. West, 12 
Vet. App. 119 (1999).

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. Havelka
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




